Response to Petition for Rehearing by
Chief Justice Hobson
Reversing.
Upon a reconsideration of this case, we conclude that appellee should he allowed interest on the balance found due her from the filing of her petition. The judgment determines that this amount was then due her, and should have been paid. The general rule is that interest is allowed on the balance due on an account from the bringing of the suit. (Tobin v. South, 18 R., 350; Henderson Cotton Mfg. Co. v. Lowell Machine Shops, 86 Ky., 668.)
The opinion is extended to this extent; the judgment appealed from is reversed on the cross appeal; and the cause remanded for a judgment as above indicated. In other respects the petition for rehearing is overruled.